                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION


HENRY JOSEPH LANERI, III, #R0205                                       PETITIONER

v.                                               CIVIL NO. 1:18-cv-306-HSO-MTP

PELICIA HALL, COMMISSIONER,
AND JODY BRADLEY, WARDEN                                            RESPONDENTS

                       FINAL JUDGMENT OF DISMISSAL
      This matter came on to be heard on the Report and Recommendation [11] of

United States Magistrate Judge Michael T. Parker, entered in this case on July 1,

2019, and Respondents Commissioner Pelicia Hall and Warden Jody Bradley’s

Motion to Dismiss [8] filed November 18, 2018. The Court, after a full review and

consideration of the Magistrate Judge’s Report and Recommendation [11], the

Petition [1], the record as a whole, and relevant legal authority, finds that in accord

with its Order entered herewith,

      IT IS, ORDERED AND ADJUDGED, that this Civil Action is

DISMISSED WITH PREJUDICE.

      SO ORDERED AND ADJUDGED, this the 24th day of July, 2019.


                                        s/ Halil Suleyman Ozerden
                                        HALIL SULEYMAN OZERDEN
                                        UNITED STATES DISTRICT JUDGE
